DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Election/Restrictions
Applicant’s election with traverse of Group I claims 10-11 and 14-17 in the reply filed on 08/24/2021 is acknowledged. 
The traversal is on the ground(s) that no search burden exists. Applicants’ arguments are not found persuasive as indicated in the previous office action mailed on 06/30/2021, there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply: (a) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);  (c) the prior art applicable to one invention would not likely be applicable to another invention; (d) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph; (e) different search queries are required to account for the differing active steps of the method groups, which are 
Therefore there would be a serious search and examination burden if restriction were not required.
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-13 are withdrawn from consideration.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Claudia Schultze on 09/02/2021.
The application has been amended the claims as follows:

    PNG
    media_image1.png
    1018
    937
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    1135
    959
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    218
    917
    media_image3.png
    Greyscale

Allowable Subject Matter
Claims 10 and 12-17 are allowed.
The closest prior art is Puckette et al. (US 4, 845, 306, submitted by applicants in IDS).
Puckette et al. teach a process of making Rhodium(III)-2-ethylhexanoate comprising steps of reacting 2-ethylhexanoic acid with rhodium chloride hydrate in the presences of NaOH (col. 9, lines 15-45).
However, Puckette et al do not specially disclose the molar ratio of 2-ethylhexanoic acid to alkali hydroxide is 1.0:1.0 to 1.1:1.0 as the instant claim 10 a). 
The temperature performed in the instant claim 10 step e) is different from the teachings of Puckette et al.
In addition, Puckette et al. fail to teach washing the product containing phase with mineral acid as the instant claim 10 step j) and the resulting rhodium(III) 2-ethylhexanoate free of rhodium (II) ethylhexanoate. 
Neither Puckette et al. nor any of the prior art of record specifically teaches or suggests a rhodium(III) 2-ethylhexanoate as per applicant claim 10. Therefore, the claim 10 is allowed. As such, the dependent claims 14-17 are allowed.
as per applicant claim 12 is allowed.
As such, a method of using the allowed rhodium(III) 2-ethylhexanoate as per applicant claim 13 is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834.  The examiner can normally be reached on Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/Primary Examiner, Art Unit 1732